Exhibit 10.2

 

FIRST AMENDMENT TO LEASE

(Symmetricom / Nexus)

 

THAT CERTAIN LEASE dated June 10, 1996 (the “Lease”), by and between NEXUS
EQUITY II LLC, a California limited liability company, as successor in interest
to Nexus Equity, Inc., a California corporation (“Landlord”), and SYMMETRICOM,
INC., a California corporation (“Tenant”), for approximately 117,739 square feet
of space in a building constructed on real property located in the City of San
Jose, County of Santa Clara, California, legally described as Parcel 2 of Parcel
Map filed with the Santa Clara County Recorder on December 6, 1995, in Book 671
of Maps, Pages 40 and 41, is amended as follows as of October 27, 2005:

 

1.             Basic Annual Rent.    Commencing December 1, 2005, Basic Annual
Rent for the Premises shall be reduced to $1,674,240, and Monthly Installments
of Basic Annual Rent shall be reduced to $139,520, subject to Section 6.1 of the
Lease commencing on April 15, 2006.

 

2.             Term Expiration Date.    The Term Expiration Date of the Lease
shall be extended to April 15, 2016.

 

In all other respects, the Lease shall remain in full force and effect as
originally written.

 

Terms with an initial capital letter which are not defined herein shall have the
meanings given them in the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment to
Lease effective October 27, 2005.

 

 

LANDLORD:

 

 

 

NEXUS EQUITY II LLC

 

A California Limited Liability Company

 

 

 

By:

Nexus Properties, Inc.

 

 

A California corporation

 

 

Its Manager

 

 

 

 

 

By:

/s/ R. Darrell Gary

 

 

 

 

R. Darrell Gary, President

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

SYMMETRICOM, INC.

 

 

A California corporation

 

 

 

 

 

 

 

By:

/s/

William Slater

 

 

 

Name:

William Slater

 

 

 

Title:

CFO

 

 

 

--------------------------------------------------------------------------------